Citation Nr: 0531103	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  96-37 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar spine disability has been 
received.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968, and from June 1969 to October 1969.

These matters come before the Board of Veterans' Appeals 
(Board), inter alia, on appeal from a January 1996 rating 
decision in which the RO denied an increased rating for PTSD 
and found that new and material evidence to reopen the claim 
for service connection for herniated disc of the lumbar spine 
had not been received..  The veteran filed a notice of 
disagreement (NOD) June 1996 and the RO issued a statement of 
the case (SOC) in August 1996.  The veteran filed a 
substantive appeal in September 1996.

The veteran testified during two hearings on appeal: before 
RO personnel in March 1997; and before undersigned Veterans 
Law Judge, at the RO, in June 2005.  Transcripts of both 
hearings are of record.

During the Board hearing, the veteran requested, and the 
undersigned granted, a 30-day abeyance period for the 
submission of additional evidence.  Such additional 
evidence-primarily, evidence relating to the veteran's 
status as a combat veteran-was later received.  While the 
veteran did not waive initial RO consideration of the 
evidence, that fact does not preclude Board consideration of 
any of the matters on appeal, at this juncture, inasmuch as 
the additional evidence received is either duplicative, 
cumulative, or not relevant to the matters on appeal.  

The Board's decision on the petition to reopen the claim for 
service connection for lumbar spine disability is set forth 
below.  The matter of an increased rating for PTSD is 
addressed in the remand following the order.  The remand also 
addresses matter of entitlement to a TDIU, considered and 
denied by the RO, and for which the veteran has completed the 
first of two actions needed to place that issue in appellate 
status.  These matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen has been accomplished.

2.  In a June 1973 rating decision, an RO denied service 
connection for a lumbar back disability.  Although the RO 
notified the veteran of the denial later in June 1973, the 
veteran did not initiate an appeal.

3.  The additional evidence associated with the claims file 
since the June 1973 denial is not, by itself or when viewed 
in conjunction with the evidence previously of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection.


CONCLUSION OF LAW

1.  The June 1973 rating decision that denied service 
connection for lumbar spine disability is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2. Since the June 1973 denial, the requirements for reopening 
the veteran's claim for service connection have not been met 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of t her title."  38 U.S.C. § 5103A(f). 

For the reasons explained below, the Board has found that the 
criteria for reopening the claims for service connection are 
not met; hence, the enhanced duty to assist to assist in the 
development of the claim is not applicable.  There are, 
nonetheless, duties to notify and assist owed the veteran.  
Considering the record in light of the applicable legal 
duties, the Board finds that all notification and development 
action needed to render a fair decision on the petition to 
reopen has been accomplished.  

Through the August 1996 SOC; supplemental SOCs (SSOCs) of 
July 1997, June 1999, and June 2004; and the RO's letters of 
September 2003 and January 2004, the RO notified the veteran 
and his representative of the legal criteria governing the 
claim to reopen, the evidence that has been considered in 
connection with the claim, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the  September 2003 and January 
2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO 
informed him that he could submit statements from people who 
are were aware of his condition, and requested that he 
provide information, and, if necessary, authorization, to 
enable it to attempt to obtain any outstanding medical 
evidence pertinent to the claim on appeal.  The RO also 
invited the veteran to submit any evidence that pertained to 
his claim.  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, the first 
three requirements have been met in the instant case.  With 
respect to the fourth requirement, the veteran does not 
appear to have been given explicit notice regarding the need 
to submit all pertinent evidence in his possession.  However, 
he was informed that he could submit evidence to support his 
claim.  As he was advised to submit evidence to support his 
claim, it is reasonable to expect that he would submit any 
such evidence identified by the RO that was in his 
possession.  Hence, the Board finds that all four content of 
notice requirements have essentially been met in connection 
with the matter herein decided.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the present appeal, the documents meeting the VCAA's 
notice requirements were provided before and after the rating 
action on appeal.  However, the Board finds that the lack of 
full, pre-adjudication notice in this appeal does not, in any 
way, prejudice the veteran.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.

As indicated above, the August 1996 SOC and SSOCs of July 
1997, June 1999, and June 2004, notified the veteran what was 
needed to substantiate his claim and also identified the 
evidence that had been considered with respect to his claim.  
Furthermore, the September 2003 and January 2004 notice 
letters advised the veteran of VA's responsibilities to 
notify and assist him in his claim.  After the notice 
letters, SOC, and SSOCs, the veteran was afforded an 
opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
petition to reopen.  The veteran's service medical records 
have been associated with the claims file.  The veteran 
identified several sources of private treatment, the records 
of which have either been obtained by the RO or submitted by 
the veteran.  The appellant also testified during hearings in 
March 1997 and June 2005, transcripts of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Petition to Reopen

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

As indicated above, a June 1973 rating decision denied 
service connection for a herniated disc of the lumbar spine.  
At the time of the RO denial, the evidence pertinent to the 
claim consisted of the veteran's service medical records and 
a VA examination report dated in May 1973.  

Service medical records do not contain any complaints, 
findings or diagnosis related to the lumbar spine.  

The May 1973 VA examination report indicates that the veteran 
had a history of a back injury in October 1972, while working 
as a truck driver.  He reportedly had surgery involving 
removal of discs L-4, L-5 and L-5, S-1 on the left removed.  
The veteran was still recovering from the surgery.  The 
diagnosis was postop of H&P  L-4, L5 and L-5, S-1 on the 
left, workman's injury.

Although the RO notified the veteran of the denial of the 
claim later in June 1973, the veteran did not initiate an 
appeal of that denial.  Hence, it is final as to the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

In December 1995, the RO received the veteran's petition to 
reopen his claim for service connection for a back 
disability.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Specific to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the June 1973 denial was 
the most recent denial of service connection for a lumbar 
spine disability.  See 38 U.S.C.A. § 7103; 38 C.F.R. 
§ 20.1100.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence associated with the claims file since the June 1973 
denial includes a DD 214, citation for a Navy Commendation 
Medal; a statement and treatment records from William G. 
Evans, M.D., dated from November 1972 to October 1973; a 
statement from Russell E. Richardson, M.D., dated in August 
1982; treatment records from Roy W. Vandiver, M.D., dated in 
August 1982; VA examination reports dated in December 1973 
and September 1982; treatment records and statements from 
Robert N. Pilon, M.D., dated from January 1987 to April 1997; 
transcripts of hearings in March 1997 and June 2005; and 
records received from the Social Security Administration 
(SSA).  

The service evidence-reflecting the veteran's combat 
service-is cumulative of evidence previously of record, and, 
like the SSA evidence, does not directly bear on the claim 
for service connection for low back disability.  

All of the medical evidence received is new in the sense that 
it was not previously before the RO at the time of the June 
1973 decision.  However, none of the medical evidence 
associated with the claims file is material for purposes of 
reopening of the claim.  The medical records listed above 
deal with the treatment of extensive low back disability 
since November 1972.  Since evidence relating to the 
veteran's low back disability was already considered in June 
1973, additional evidence to pertaining to treatment of a 
current low back disability is not relevant to the question 
of whether there is a medical relationship between current 
back pathology and service.  

A statement from Dr. Evans dated in October 1973 indicates 
that he reviewed his records and his impression was that the 
recurrent disc herniation on the right was probably due to a 
new injury, but that it could have been weakened by his prior 
injury and surgery.  Records from Dr. Pilon also suggest that 
the veteran's back disability dates back to his injury in the 
1970s.  Like evidence previously of record, these records 
suggest a post-service etiology for the veteran's low back 
disability; hence, such evidence is cumulative of evidence 
previously considered.  Such evidence clearly is not 
supportive of the claim to reopen the claim for service 
connection.  

The only other evidence added to the record since the June 
1973 denial consists of the veteran's assertions, to include 
those advanced during his RO and Board hearings.  To the 
extent that the veteran reiterates assertions advanced in 
connection with the prior claim, this evidence is merely 
cumulative of other evidence previously of record.  In any 
event, the Board emphasizes that the veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter-such as the etiology 
of a specific disability.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Therefore, where, as here, 
resolution of the issue turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Thus, even if considered new, the 
veteran's own assertions, coupled with evidence of combat 
(and the suggestion of in-service combat injuries, to 
include, presumably, to the back) do not warrant reopening of 
the claim because this evidence does not constitute competent 
evidence sufficient to overcome the medical evidence in the 
record that link his low back disability to post-service 
injuries.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for disc herniation of the lumbar spine has not 
been received, the requirements for reopening are not met.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
herniated disc of the lumbar spine is denied.

REMAND

During the June 2005 hearing with the undersigned, the 
veteran and his spouse indicated that his PTSD had worsened.  
The veteran asserted that there were no treatment records to 
document the change in disability because his fee basis 
physician was not able to treat him any longer and he had 
difficulty in scheduling appointments through VA because he 
indicated that it would take seven months to be seen.  

Under these circumstances, the Board finds that it is 
appropriate to schedule the veteran for a VA examination in 
order to accurately assess the currently level of impairment 
caused by his PTSD.  See 38 U.S.C.A. § 5103A.  The veteran is 
hereby advised that failure to report for the scheduled VA 
examination, without good cause, shall result in denial of 
the claim for increase.  See 38 C.F.R. § 3.655 (2004) 
(emphasis added).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran does not report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for a higher rating for PTSD.  The RO's notice 
letter should invite the veteran to submit all pertinent 
evidence in his possession, and explain that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's notice to the veteran should invite him to submit 
all pertinent evidence in his possession.  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

As a final point, the Board notes that, in a June 2004 rating 
action, the RO denied the veteran's claim for a TDIU.  In 
this decision, the RO noted that the issue was being added to 
the current appeal because the veteran contends that his PTSD 
and herniated lumbar disc render him unemployable.  The Board 
disagrees.  The veteran's TDIU claim is still a separate 
claim that must be adjudicated and properly appealed before 
the Board had jurisdiction to consider it.  Even though the 
veteran contends that he is unemployable primarily to PTSD, 
he is service-connected for other disabilities, as well, 
which are factors that must be considered in adjudicating the 
claim for a TDIU.  

Since it is clear from the June 2005 hearing transcript that 
the veteran wishes to pursue denial of the claim for a TDIU, 
the Board accepts the VA Form 646, dated in December 2004, 
that addresses the TDIU issue as the veteran's NOD with the 
denial of the claim.  Hence, the RO must issue an SOC with 
respect to this claim, which is the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, the matter must be 
remanded to the RO for the issuance of an SOC.  Id.  The 
Board emphasizes to the veteran and the RO that, to obtain 
appellate review of any issue not currently in appellate 
status, a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2004). 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should furnish to the veteran 
and his representative an SOC on the 
denial of a TDIU, along with a VA Form 9.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected.  Pertinent to the claim for a 
TDIU, a timely appeal must be perfected 
within 60 days of the issuance of the SOC 
on that matter.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record that is pertinent to 
the claim for a higher rating for PTSD.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.    The 
entire claims file must be made available 
to the psychiatrist designated to examine 
the veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include psychological 
testing, if deemed appropriate) should be 
accomplished (with all findings made 
available to the VA psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail. 

The examiner should render specific 
findings as to the existence and extent 
(or frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; 
obsessional rituals; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score, and an 
explanation of what the score means.  
Further, the examiner should comment on 
impact of the veteran's PTSD on his 
employability.

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
higher rating for PTSD.  If the veteran 
fails to report to the scheduled 
psychiatric examination, without good 
cause, the RO must apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim  in light of all pertinent evidence 
and legal authority.  

8.  If any claim remaining for which an 
appeal has been perfected continues to be 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  The matter of 
the veteran's entitlement to a TDIU 
should only be certified to the Board if 
a timely substantive appeal as to the 
denial of that issue is received.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


